DETAILED ACTION
	Claims 24-43 are pending.  Of these, claims 42-43 are withdrawn as directed to a nonelected invention.  Therefore, claims 24-41 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group I, claims 24-41, is acknowledged.  Since Applicant did not point to any alleged deficiencies in the restriction requirement, the election is being treated as made without traverse.  The restriction requirement is still considered proper and is made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/21 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24, 27, 29-37, and 39-40 are rejected under 35 U.S.C. 103 as unpatentable over Okuyama et al. (WO 2016/148282; of record in IDS) as evidenced by the English language equivalent, Okuyama et al. (US Pat. Pub. 2018/0002632; of record in IDS).  
As to claims 24, 27, 29-37, and 39-40, Okuyama discloses a lipid extract obtained from a raw material (paragraph 16) that may be fish eggs (i.e., a “fish egg extract”)(paragraph 53), wherein the extract is obtained by a method comprising suspending the raw material in an extraction mixture comprising a polar solvent and a nonpolar solvent (paragraph 58), wherein the polar solvent is preferably ethanol and the nonpolar solvent is preferably hexane (paragraph 60), and homogenizing the raw material (paragraph 57), and isolating the nonpolar phase and polar phase using centrifugation (claim 36)(paragraph 64).   Okuyama discloses specific embodiments in paragraphs 85-89 wherein the polar phase is an ethanol-water phase (i.e., an “aqueous phase” of claim 1). Okuyama teaches the collection of lipids from both the polar phase and the nonpolar phase (paragraph 65).  Okuyama teaches adding tocopherol (an “antioxidant” of claim 29 as well as a “preservative” of claim 31) to the nonpolar phase in order to inhibit peroxidation of the lipids (paragraph 61). The fish egg extract itself is considered a “cosmetic or dermatological preparation” as recited by the preamble of claim 24, since the specification teaches that the fish egg extract increases the expression of laminin in skin, which reduces the decline in elasticity of the human skin that occurs with age (paragraph 32 as published).  Additionally, Okuyama teaches that the extract can be provided as an ingredient in a pharmaceutical composition (paragraph 91) and that the extract comprises unsaturated fatty acids including omega-3 unsaturated fatty acids and triglycerides that are useful as active substances due to their therapeutic effects including reduction of blood fat, alleviation of rheumatoid 
As to claims 24, 27, 29-37, and 39-40, Okuyama does not further expressly disclose that the extraction mixture comprises an oil phase as recited by claim 24 (as opposed to a nonpolar solvent phase as taught by Okuyama), nor the presence of  phosphate buffer in the aqueous phase (claim 30) or that the preservative is in the aqueous phase as recited by claim 31, or the use of a mechanical digestion process (claim 34) or application of mechanical pressure (claim 35) to homogenize the fish eggs. Nor does Okuyama expressly disclose that the fish egg extract is prepared within 24 hours after removal from the fish (claim 27), nor the weight of the fish eggs relative to the aqueous and oil phases (claims 32-33), nor the concentration of triglycerides in the extract (claim 39) or the concentration of the extract (claim 40).  
The Office notes that all of the claims are written in the form of product by process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim." ).  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (The prior art disclosed human nerve growth factor (b-NGF) isolated from human placental tissue. The claim was directed to b-NGF produced through genetic engineering techniques. The factor produced seemed to be substantially the same whether isolated from tissue or produced through genetic engineering. While the applicant questioned the purity of the prior art factor, no concrete evidence of an unobvious difference was presented. The Board stated that the dispositive issue is whether the claimed factor exhibits any unexpected properties compared with the factor disclosed by the prior art. The Board further stated that the applicant should have made some comparison between the two factors to establish unexpected properties since the materials appeared to be identical or only slightly different.). 
Here, Okuyama teaches collecting a lipid fraction from the fish eggs as the extract using a nonpolar solvent phase), while the present claims recite isolating the oil phase of the homogenized mixture as the fish egg extract.  The skilled artisan would recognize that the oil phase is a type of nonpolar phase, and as such will comprise a lipid fraction of the fish eggs since lipids are hydrophobic in nature.  Therefore, both Okuyama and the claimed invention are drawn to a fish egg extract comprising a lipid fraction of the fish eggs that is obtained via extraction using an aqueous phase and a discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The skilled artisan would recognize that the proportion of fish eggs to the phases of the extraction mixture is a result effective variable, since their must be a sufficient amount of each phase to extract the amount material present in the homogenized fish eggs, thereby motivating the skilled artisan to optimize the relative amounts of the phases and the fish eggs.  
As to claims 3 and 39-40, it would have been prima facie obvious to vary the amount of extract in the compositions taught by Okuyama to be within the disclosed range of claim 40 and of the omega 3 fatty acids and triglycerides to be within the ranges of claims 37 and 39, because Okuyama teaches that these fats have therapeutic effects, such that the concentration of the extract and of the fatty compounds in the extract in the composition are result effective variables that will affect the therapeutic efficacy of the composition, and further discloses controlling the amount of the healthful fatty acids in the extract to provide a product rich in said acids as discussed above.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 25-26 are rejected under 35 U.S.C. 103 as unpatentable over Okuyama et al. (WO 2016/148282; of record in IDS) as evidenced by the English language equivalent, Okuyama et al. (US Pat. Pub. 2018/0002632; of record in IDS) as applied to claims 24, 27, 29-37, and 39-40 above, and further in view of and further in view of JP2014159493 as evidenced by the English translation thereof.  
The teachings of Okuyama are relied upon as discussed above, but they do not further expressly disclose that the fish eggs are sturgeon eggs (claim 25) such as white sturgeon or Siberian sturgeon eggs (claim 26).
JP2014159493 teaches that extracts from white sturgeon or Siberian sturgeon eggs are useful as cosmetic materials due to their moisturizing, antiaging, and whitening effects on skin and hair (see Abstract).
As to claims 25-26, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Okuyama composition by selecting white sturgeon or Siberian sturgeon eggs as the type of fish JP2014159493 teaches that a fish egg extract that is made from eggs of these fish will have beneficial antiaging moisturizing, and whitening effects when applied to skin and hair.  
Claim 28 is rejected under 35 U.S.C. 103 as unpatentable over Okuyama et al. (WO 2016/148282; of record in IDS) as evidenced by the English language equivalent, Okuyama et al. (US Pat. Pub. 2018/0002632; of record in IDS) as applied to claims 24, 27, 29-37, and 39-40 above, and further in view of Gammelsaeteret al. (US Pat. No. 11,007,385; of record in IDS)  
The teachings of Okuyama are relied upon as discussed above, but they do not further expressly disclose the presence of caprylic/capric triglycerides in the oil phase constituting the extract as recited by claim 28.
Gammelsaeteret discloses compositions for topical application comprising salmon fish egg extract as an active ingredient (column 35, last full paragraph and column 37, 2nd full paragraph), and teaches that the salmon egg extract significantly increased various measurements of human skin health (column 7).
It would have been prima facie obvious to modify the Okuyama fish egg extract by formulating it as a topical dermatological preparation, since Gammelsaeteret teaches that fish egg extract is useful for improving skin health when used in a topical preparation,  and further to formulate the topical preparation as a water and oil emulsion by incorporating caprylic/capric triglycerides as the lipid phase, since Gammelsaeteret teaches that dermatological preparations comprising fish egg extracts may be generated by forming an oil and water emulsion comprising the active ingredient and wherein the lipid phase comprises caprylic/capric triglycerides.  
Claim 38 is rejected under 35 U.S.C. 103 as unpatentable over Okuyama et al. (WO 2016/148282; of record in IDS) as evidenced by the English language equivalent, Okuyama et al. (US Pat. Pub. 2018/0002632; of record in IDS) as applied to claims 24, 27, 29-37, and 39-40 above, and further in view of Lutz (US Pat. Pub. 2012/0282207).
The teachings of Okuyama are relied upon as discussed above, but they do not further expressly disclose the presence of a preservative such as phenoxyethanol in the extract.  
Lutz discloses natural antimicrobial compositions comprising a preservative such as phenoxyethanol (Abstract and paragraph 59).
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Okuyama fish egg extract by incorporating phenoxyethanol in order to preserve the composition, thereby prolonging its shelf life, since Lutz expressly teaches that phenoxyethanol is known for imparting preservative properties to a composition.  
Claim 41 is rejected under 35 U.S.C. 103 as unpatentable over Okuyama et al. (WO 2016/148282; of record in IDS) as evidenced by the English language equivalent, Okuyama et al. (US Pat. Pub. 2018/0002632; of record in IDS) in view of Gammelsaeteret al. (US Pat. No. 11,007,385; of record in IDS) as applied to claim 28 above, and further in view of Kolbe et al. (US Pat. Pub. 2014/0121250).  
The teachings of Okuyama and Gammelsaeteret are relied upon as discussed above, but they do not further expressly disclose the presence of an alkylamidothiazole as recited by claim 41.  

Regarding claim 41, it would have been prima facie obvious to modify the dermatological composition of Okuyama and Gammelsaeteret as combined supra by incorporating an alkylamidothizole as an active ingredient, since Kolbe discloses that alkylamidothiazoles are useful for combating undesired pigmentation of the skin, such that the skilled artisan reasonably would have expected that incorporating them into the preparation would further enhance its efficacy at promoting healthy looking skin.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-41 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/214,824.
This is a provisional nonstatutory double patenting rejection. 
Although the reference claims are not identical, they are not patentably distinct because they recite a cosmetic preparation comprising a fish egg extract obtained by 
Although the reference claims do not disclose the same concentration of monounsaturated fatty acids or triglycerides, nor that the eggs are harvested within 24 hours of preparation of the extract, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the reference claims do not disclose the use of mechanical pressure/digestion processes or centrifugation to produce the extract as recited by claims 34-36, the claims are in the form of product by process claims and as such their patentability is determined by the structure of the composition as claimed and not by the method steps used to produce the composition.  It is the Office’s position that since the reference claims recite a process substantially similar to the process steps of the present claims, including a homogenization step and an isolation step, that the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


/Patricia Duffy/Primary Examiner, Art Unit 1645